THE COURT.
Petition for writ, of review.
This is a petition for a writ of review for the purpose of having vacated and annulled an award of compensation to an employee of a manufacturing establishment, which carried with the petitioner a policy of insurance covering its industrial .liability. It is contended that the evidence does not support the conclusion reached by the Industrial Accident Commission that said employee’s disability arises from an accident received during the course of his employment, but arises from a cause entirely independent of such employment. But from a review of the record we think the finding of the commission is well sustained by the law and the evidence adduced at the hearing. The award is therefore affirmed and the writ dismissed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on December 20, 1917.